Order entered March 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01592-CV

                              LAVANTIA HAMILTON, Appellant

                                                 V.

                                      MARY LEE, Appellee

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-11-00436-X

                                             ORDER
         The clerk’s record in this case is overdue. By postcard dated December 23, 2014, we

notified the Dallas County District Clerk that the clerk’s record was overdue. We directed the

district clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been

filed.

         Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, either the clerk’s record or written verification that appellant has not been

found indigent and has not paid for the record. We NOTIFY appellant that if we receive

verification she is not indigent and has not paid for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Felicia Pitre, Dallas County District Clerk and to all parties.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE